Citation Nr: 1337053	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a timely substantive appeal was submitted to perfect an appeal of the March 2009 rating decision that assigned disability ratings after granting service connection for posttraumatic stress disorder (PTSD) and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.  

3.  Entitlement to an initial rating in excess of 10 percent for compression neuropathy of the left lower extremity with intermittent parenthesis left foot.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

These matters initially arose from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.  The Veteran filed a timely notice of disagreement (NOD) in February 2010 with respect to the disability ratings assigned for several disabilities, and with respect to the denial of service connection for tinnitus and hearing loss.  A Decision Review Officer Decision was issued in July 2010 that granted an increased evaluation of 30 percent for PTSD, and the Veteran was issued a statement of the case (SOC) addressing all issues in August 2010.  

The Veteran then submitted a VA Form 9 in which he addressed only the issues of entitlement to increased evaluations for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  In November 2010, the RO determined that the Veteran failed to timely perfect his appeal of those claims.  The Veteran submitted an NOD with the timeliness determination, and an SOC was issued in September 2011.  The Veteran submitted a VA Form 9 on the matter of timeliness in November 2011 and the issue was certified for appeal.

The issues of entitlement to an increased rating for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO issued a rating decision on March 10, 2009, and the Veteran filed a timely NOD.

2.  The RO mailed a copy of the SOC to the Veteran on August 5, 2010; and a substantive appeal signed on September 22, 2010, was in the possession of his accredited representative on October 5, 2010.

3.  The Veteran's substantive appeal is date stamped as having been received by the RO on November 1, 2010 - after the 60-day time limit expired.


CONCLUSION OF LAW

The 60-day timeliness requirement for filing a substantive appeal with respect to the claims of entitlement to increased ratings for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot is waived.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.302, 20.305 (2012); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in the Introduction, this appeal initially arose from March 2009 rating decision RO in Buffalo, NY.  In that decision, the RO granted service connection for PTSD, compression neuropathy of the left lower extremity with intermittent paresthesias in the left foot, and limited range of motion in the left hip.  The RO also denied claims for an increased evaluation for the residuals of a bullet wound of the left buttock and service connection for tinnitus, and determined that new and material evidence had not been received to reopen a claim of service connection for bilateral hearing loss.  The Veteran filed a timely NOD in February 2010 with respect to the disability ratings assigned for the grants of service connection, and with respect to the denials of service connection and an increased rating.  A Decision Review Officer Decision was issued in July 2010 that granted an increased evaluation of 30 percent for PTSD, and the Veteran was issued an SOC addressing all issues in August 2010.  

The Veteran then submitted a VA Form 9 in which he addressed only the issues of entitlement to increased initial evaluations for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  In November 2010, the RO determined that the Veteran failed to timely perfect his appeal of those claims.  The Veteran submitted an NOD with the timeliness determination, and an SOC was issued in September 2011.  The Veteran submitted a VA Form 9 on the matter of timeliness in November 2011 and the issue was certified for appeal. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2012).  Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2012).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2012).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

The Board also notes that the Court has recognized that there may be factors to justify the extension of equitable tolling to the substantive appeal filing deadline.  In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), the Court adopted the following three part test as to whether equitable tolling based on extraordinary circumstances was appropriate: 1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.

The Board also takes notes of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants.  In Comer, it was noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed proceeding on a pro se basis as VSOs were generally not trained or licensed in the practice of law.  However, VSOs were recognized as being able to provide invaluable assistance to claimants seeking to find their way through the labyrinthine corridors of the Veterans' adjudicatory system.  The lack of due diligence by a VSO has been recognized as potentially providing a basis for equitable tolling for the misfiling of a claim.  See Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990).

The Veteran essentially contends that his VA Form 9 was timely filed on October 5, 2010.  He asserts that his VA Form 9 is shown to have been in the possession of the New York RO within the appropriate time period.  In this regard, the RO has determined that the Veteran's VA Form 9 that had been submitted in reply to the August 2010 SOC was received on November 1, 2010.  The RO acknowledged that the VA Form 9 was submitted with a fax transmittal sheet dated October 5, 2010, but the RO indicated that this document appeared to have been sent within the service organization representing the Veteran.  

Having reviewed the record, the Board is less certain of the significance of the fax transmittal sheet dated October 5, 2010.  Although the letterhead indicates that the document is one used by the Veteran's accredited representative, it is unclear to whom the fax was sent or to whom it was intended to be sent.  In any event, the existence of this document does support the conclusion that the VA Form 9 signed by the Veteran was in the possession of the Veteran's accredited representative by October 5, 2010.  

Given that the Veteran's VA Form 9 was in the possession of his representative by October 5, 2010, the Board concludes that the Veteran clearly intended to file a substantive appeal, and that he was diligent in his efforts to do so.  As noted, the date of the Veteran's signature on the Form 9 is September 22, 2010, and the facsimile that was attempted to be sent by the Veteran's service organization has a typed date of October 5, 2010 and the date printed at the top is also October 5, 2010.  It appears that there may have been some confusion as to which office the documents associated with the facsimile should have been sent.  However, this facsimile cannot be definitely accounted for as an internal communication within the Veteran's service organization.  One document stated that "we submit for your consideration a claim for appeal with supporting evidence as indicated below," noting the VA Form 9 and seventeen pages of medical records.  Although it is not clear precisely why the document was not received by the appropriate RO, the Board again emphasizes that the lack of diligence by a VSO acting as the Veteran's representative has been acknowledged as a potential basis for equitable tolling.  

Given the Veteran's diligence in his attempts to submit a VA Form 9, and the fact that the RO in Buffalo claims the form and associated records were received on November 1, 2010, less than a month after the Veteran alleges the form was submitted, the Board finds that it is appropriate in this case to waive the 60-day timeliness requirement with regard to the claims of entitlement for an increased rating for PTSD and increased rating for compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  


ORDER

The requirement that a timely substantive appeal be filed with regard to the issues of entitlement to increased rating for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot arising from the March 2009 rating decision is waived.


REMAND

The Veteran has contended that he is entitled to higher initial ratings for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  He submitted additional evidence with his VA Form 9.  As the RO found the Veteran's substantive appeal untimely, it has not considered the evidence submitted with the VA Form 9, including the Veteran's statements and additional medical records.  

Furthermore, the Board notes that the RO requested a personal hearing before a Veterans Law Judge at the RO in his VA Form 9 received on November 1, 2009.  The Veteran subsequently also requested a personal hearing on the matter of the timeliness of his VA Form 9, but such request was withdrawn in a statement dated July 2012.  Under these circumstances, the Board finds that the RO should contact the Veteran and clarify whether or not he still wishes to testify at a personal hearing with respect to the issues of entitlement to increased rating claims for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  If so, the requested hearing should be scheduled.



Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should review all of the evidence submitted by the Veteran for his claims for higher initial ratings for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  

2. After completing this additional development, readjudicate the Veteran's claims.  If the benefits requested on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

3. The AMC/RO should contact the Veteran to clarify whether he still wishes to testify at a personal hearing before a Veterans Law Judge at the RO with respect to the claims for higher initial ratings for PTSD and compression neuropathy of the left lower extremity with intermittent paresthesias left foot.  If so, such hearing should be scheduled and appropriate notice of the date and time provided to the Veteran and his accredited representative.  If not, the case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


